Hon. W. W. Cavea
AssistantCountyAttorney
Rusk county
Henderson,Texas

Dear Sir:                          OpinionNO. O-6294
                                   Re: Whetherthe Commissioners'
                                       Court can legallypay the
                                       expensesof a CountyAgent
                                       to the NationalAgricultural
                                       Agents'Aseociation.

          Your telegramof November27, 1944, requestingthe opinion
of this departmenton the questionstatedtherein,is, in part, as fol-
lows:

         "Is it permissiblefor CountyCommissioners'Court
    to pay expensesof CountyAgent to NationalCountyAgri-
    culturalAgents'Associationwhere all kinds of agricul-
    tural problemsare discussed?"

            Article 164,Vernon'sAnnotatedCivil Statutes,providesas
follows:

         "The Commiasionerst Court of any countyof this State
    is authorizedto establishand conductcooperativeand dem-
    onstrationwork in agriculture,and home economicsIn coop-
    erationwith the Agriculturaland MechanicalCollegeof
    Texas, upon such terms and conditionsas may be agreedupon
    by the Commissioners' Court and the Agent of the Agricul-
    tural and MechanicalCollegeof Texas; and may employ such
    means, and may appropriateand expend such sums of money
    as may be necessaryto effectivelyestablishand carry on
    such demonstration work in agricultureand home economics
    in their respectivecounties,"

          It will be noted that the Legislature,by the foregoingstat-
ute, has providedthat in order to conductcooperativedemonstration
work in agricultureand home economics,the Commissioners'  Court is
given the power to employ such means and to appropriateand expend such
eums of money as may be necessaryto effectivelyestablishand carry
on such work. This Act has given broad power to the Commissioners'
Court and leavestheir decisionfinal on the questionas to what is
necessaryto carry on this work.
Hon. W. W. Caves, page 2 (O-6294)



          It followsthat if the Commissioners'
                                             Court is of the opin-
ion that the attendanceof the NationalCountyAgriculturalAgents'
Associationis necessaryto effectivelycarry on the work of the County
AgriculturalAgent of the County,then the Commissioners'Court would
have authorityto pay the necessaryexpensesof the CountyAgricultural
Agent attendingthe NationalCountyAgriculturalAgents'Association.

          Article8j Sec. 3, of our State Constitutionprovidesthat
taxes shall be leviedend collectedby the generallaws for public pur-
pose6 only. It is fundamentallaw that expendituresof tax money must
be only for public purposes. 15 Corpue Juris,page 574, in discussing
expensesof public officer, uses the followinglanguage:

         "Ordinarilymembersof countyboards are entitledto
    no other allowanceor emolumentwhateveroutsideof the
    compensationfixed by law for their servicee,and to be
    entitledto that compensationthey must bring their serv-
    ices and expenaeswithin the terms of the statute,author-
    izing the payment,it being the rule that they are entitled
    neitherto ordinarynor extra compensationor reimbursement
    for servicesrenderedor expensesincurredin the doing of
    unauthorizedacte outsidethe scope of their officialduties,
    even though their servicesare for the benefit of their
    county."

          This departmenthas repeatedlyheld that the Commiseioners'
Court haa no authorityto expend county funds to pay expensesof county
official6when attendingconventionsbecause same is not "countybusi-
ness", end there is no statutoryor constitutional authorityto pay
samea See ConferenceOpinionNo. 0-2018,dated April 2, 1919, recorded
in Vol. 52, pages 262-3-4,conferenceopinionof the AttorneyGeneral
of Texas which containsa full discussionof this question,and many
other opinionsof this department.

          The distinctionbetweenthe situationmentionedin the pre-
cedingparagraphend the one presentedin your inquiryis that Art.
164, V. A. C. S., gives the Commissioners'
                                         Court statutoryauthority
to pay the expensesof the CountyAgriculturalAgent in attendingthe
NationalCountyAgriculturalAgents' Association,if the Commissioners
Court is of the opinionthat such attendanceis necessaryto effectively
carry on the work of the CountyAgriculturalAgent in his county.

APPROVEDNOV 28, 1944                         Yours very truly,
Id Grover Sellers                        ATIORNEYGENEPALOF TEXAS
ATTORJEYGE%JZl?ALOFTEXAS                 By /s/ Ardell Williems
                            APPROVRD            Ardell Williams
AW:rt:lm                    OPINIOIi                  Assistant
                           COMMlTTEE